     Case 2:19-cr-00111-WFN     ECF No. 929-1    filed 03/19/21   PageID.6140 Page 1 of 2




 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6                        EASTERN DISTRICT OF WASHINGTON
 7
      UNITED STATES OF AMERICA,                         No. 2:19-CR-00111-WFN-1
 8
 9
                                Plaintiff,              [PROPOSED] SCHEDULING
                                                        ORDER RE: THIRD PARTY
10          -vs-                                        FORFEITURE CLAIMS
11
      LUIS MANUEL FARIAS-CARDENAS,
12

13                              Defendant.
14
           Pending before the Court is the Government’s Motion for Scheduling Order to
15
     Govern Third Party Forfeiture Claims. The Court, having reviewed the United States’
16

17 Motion, the claim filed by Maria de J Farias (ECF No. 781); and, the claims by Juan

18
     and Nancy Aguilar (ECF No. 784), and the other papers and pleadings filed in this
19
     matter, hereby FINDS entry of an order setting a discovery schedule, a motions
20

21 deadline, and a hearing date is appropriate. The Court may permit discovery and

22
     entertain motions related to a third-party claim pursuant to Fed. R. Crim. P. 32.2(c)(1)
23

24
     and, to the extent an evidentiary hearing on a third-party claim is required, the Court

25 conducts that hearing pursuant to 21 U.S.C. § 853(n)(2) & (4)-(6).

26
           Accordingly, IT IS ORDERED that:
27

28
     ORDER - 1
     Case 2:19-cr-00111-WFN      ECF No. 929-1   filed 03/19/21   PageID.6141 Page 2 of 2




           1)     The United States and Maria de J Farias may engage in discovery related
 1

 2 to her third-party claim;

 3
           2)     The United States and Juan and Nancy Aguilar may engage in discovery
 4
     related to their third-party claims;
 5

 6         3)     The discovery period shall end 120 days after entry of this Order;
 7
           4)     Thereafter, the parties shall file any dispositive motions no later than 30
 8
 9
     days after the close of discovery; and,

10         5)     If necessary, an evidentiary hearing will be held at ___________ on
11
     _____________, 2021.
12

13         DATED this _____ day of April, 2021.

14

15

16                                     WM. FREMMING NIELSEN
                                  SENIOR UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
     ORDER - 2
